Felton, J.
I concur in the judgment, except as to that part which holds that the direction of the verdict against Mrs. Eichardson was error. I dissent from that ruling, for the reason that there is not one scintilla of evidence, either positive or circumstantial, which would authorize the inference that Mrs. Eichardson signed or agreed to sign in the capacity of surety. Her testimony is all to the effect that in signing she did not intend to be bound at all. Since this is true, the question arises as to whether she is to be bound as a purchaser. I do not think that under the facts such an emergency was shown as will relieve her of her obligation. There is no charge that the opposite party created any emergency or was guilty of any fraud which prevented her from reading the contract. If an emergency of her own making could excuse her, such a one as is contended for in this case will not suffice. If it were permitted, the enforcement of solemn written obligations would become exceedingly difficult.